Appleton, J.
When an original deed made to the party, is in existence and can be produced, there can be no reason for resorting to secondary and inferior proof of its contents. The original should always be forthcoming. The plaintiff claims exemption from the obligation of producing the original, because the deed under which he claims has, as he alleges, been lost. In his affidavit he states it to have been left in the office of the registry of deeds, and after remaining there some time, to have been withdrawn therefrom by F. A. Lewis, Esq., the attorney of the defendants, in whose hands he supposes it now to be. The attorney has not been called, and no reason has been given for not calling him. If called, and the deed is in his possession, we are bound to presume that he would truly disclose the fact. The plaintiff has indicated where the deed may be found, and has failed to exhaust the means of information, the ex*394istence of which he has disclosed. The copy of the deed was rightly excluded.

Nonsuit confirmed.


Exceptions overruled.